—In an action to recover damages, inter alia, for personal injuries, etc., the defendant New York City Housing Authority appeals, as limited by its brief, from so much of an order of the Supreme Court, Kings County (Jackson, J.), dated March 26, 1992, as denied its motion to dismiss the complaint for the plaintiffs’ failure to comply with General Municipal Law § 50-h, and granted that branch of the plaintiffs’ cross motion which was to strike the defendant’s tenth affirmative defense.Ordered that the order is affirmed insofar as appealed from, with costs.Since the record fails to establish that the defendant New York City Housing Authority properly served the plaintiffs with a written demand for an examination pursuant to General Municipal Law § 50-h, there was no bar to the commencement of the action (see, General Municipal Law § 50-h [2], [5]). Mangano, P. J., Balletta, O’Brien, Hart and Florio, JJ., concur.